Citation Nr: 0105968	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi





THE ISSUE

Entitlement to a total and permanent disability rating for 
pension purposes.






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from February 1974 to 
November 1991.  

The Board concludes that this case must be remanded to obtain 
any additional records that may be available from the 
Department of Veterans Affairs (VA) medical center in Biloxi, 
Mississippi.  Reference was made to such records by the 
veteran in his substantive appeal, and when VA has 
constructive knowledge of such records generated by its 
agency, VA is obligated to obtain any such pertinent 
treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 612- 
613 (1992). 

In addition, the rating decisions from which this appeal 
arises listed some of the veteran's disabilities while 
denying his claim for pension, but other records on file 
suggest other disabilities that were not listed, including 
but not limited to esophagitis, gastritis, anemia, and 
pharyngitis. The VA examinations of record do not 
specifically assess the current severity of all of these 
disorders, and sufficient findings from such examinations are 
required in order to rate the individual disabilities.  See 
Roberts v. Derwinski, 2 Vet. App. 387 (1992). 

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should obtain any records of 
treatment rendered at the Biloxi VA 
Medical Center that are not already of 
record.  The RO should also contact the 
veteran to ascertain whether there are 
any other records from recent treatment 
which have not been considered by the RO.  
If so, the RO should attempt to obtain 
copies of these clinical records.  The 
veteran's assistance in obtaining records 
should be requested where appropriate.  
To the extent that these efforts are 
unsuccessful, the claims file should 
contain documentation of the attempts 
made to obtain any such records.  The 
veteran and his representative should be 
informed as to any negative results.  38 
C.F.R. § 3.159. 

2. Thereafter, the veteran should be 
scheduled for comprehensive VA 
examinations to specifically address any 
musculoskeletal, gastrointestinal, 
cardiovascular, upper respiratory or 
other disabilities that may be present.  
All indicated tests should be performed 
and all clinical findings should be 
reported in detail.  Any disabilities 
attributed to the abuse of alcohol should 
be specifically identified.  The claims 
file should be made available to each 
examiner for review prior to the 
examination.  The examiners should also 
generally address the extent of 
functional and industrial impairment from 
the veteran's identified disabilities. 
See Gary v. Brown, 7 Vet. App. 229 
(1994).

3.  Following completion of the 
development requested above, the RO 
should issue another rating that assigns 
disability ratings to all of the 
veteran's disabilities not resulting from 
alcohol abuse based on a review of the 
entire record, including any material 
added to the claims folder since the last 
formal adjudication by the RO.  Any 
change in the evaluations assigned for 
the veteran's disabilities found to be 
warranted by the evidence should be 
reflected in the decision, and if the 
veteran is found to have any ratable 
disability not previously evaluated, the 
rating decision should be prepared to 
ensure that each of his chronic 
disabilities has been assigned a rating.  
Roberts v. Derwinski, 2 Vet. App. 387 
(l992).

4. The adjudicative action should also 
include discussion of the application of 
the "average person" test set forth in 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 
4.15, and the "unemployability" 
standard of the provisions of 38 C.F.R. § 
4.17.  Under the latter criteria, it may 
be shown that the veteran is unemployable 
as a result of a lifetime disability.  
When the percentage requirements of 38 
C.F.R. § 4.16 are met, and the 
disabilities are of a permanent nature, a 
rating of permanent and total disability 
will be assigned if the veteran is found 
to be unable to secure and follow 
substantially gainful employment by 
reason of such disability.

5.  Finally, as appropriate, the RO 
should apply 38 C.F.R. § 3.321(b)(2), 
which provides for a permanent and total 
disability evaluation for pension 
purposes where a basically eligible 
veteran fails to meet the disability 
percentage requirements, but is found to 
be unemployable by reason of disability 
or disabilities, age, occupational 
background, and other related factors.

In the event the claim for a permanent disability rating for 
pension purposes is not granted, the veteran should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

For each examination is scheduled, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




